Citation Nr: 1814367	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for a left leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1977 rating decision denied service connection for a left leg disability.  The Veteran was provided notice of that rating decision in August 1977.  He did not appeal the March 1977 rating decision or submit new and material evidence within the one-year appeal period of that decision.

2.  Evidence received since the March 1977 rating decision is new and material to his claim for entitlement to service connection for a left leg disability.


CONCLUSIONS OF LAW

1.  The March 1977 rating decision is final with respect to the Veteran's claim to establish service connection for a left leg disorder.  38 U.S.C. § 7105(c) (2012), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Evidence received since the March 1977 rating decision is new and material, and the claim for service connection for a left leg disorder is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for a left leg disorder, the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied entitlement to service connection for a left knee disorder in a March 1977 rating decision, and notified the Veteran of the decision in August 1977.  The Veteran did not appeal the March 1977 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The March 1977 rating decision denied service connection for a left knee disorder because the evidence of record at the time of that decision did not show a diagnosis of a left knee disability.

The RO has not adjudicated the issue of whether new and material evidence was presented to reopen the Veteran's claim for entitlement to service connection for a left leg disability in its July 2010 rating decision or in the March 2014 statement of the case.  Nevertheless, the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After a thorough review of the evidence of record, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a left leg disorder.  Pertinent evidence received since the March 1977 final denial includes VA treatment records, VA examinations, lay statements, and hearing testimony.  The medical evidence received, including VA treatment records and VA examination reports, shows diagnoses of and treatment for degenerative joint disease of the left knee, osteoarthritis, left knee arthralgia, and old ligament injury.  This evidence is new, because it was not of record at the time of the March 1977 rating decision.  It is material, because it shows the existence of a current left knee disability, which was the basis for the RO's March 1977 denial of his claim.  Accordingly, the Veteran's claim for entitlement to service connection for a left leg disorder is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for allergic rhinitis and sinusitis is reopened; to this extent only, the claim is granted.


REMAND

In a July 2010 statement, the Veteran reported that he sought treatment for his left leg disorder at the VA Medical Center in Brooklyn in 1977.  During his December 2017 hearing before the Board, the Veteran testified that he was treated at the VA Medical Center in Manhattan after service discharge and that surgery was recommended at that time.  Review of the Veteran's claims file does not show that the RO has requested the Veteran's VA treatment records from the VA Medical Centers in either Brooklyn or Manhattan.  Accordingly, the RO should request all of the Veteran's VA treatment records from 1975 through the present from the VA Medical Centers in Brooklyn and Manhattan and associate them with the claims file.  See 38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Additionally, the RO should provide the Veteran with a new VA examination and obtain an opinion as to the etiology of his left leg disorder.  Although the Veteran underwent a VA examination in December 2013, the Board finds that the opinion provided is inadequate.  The December 2013 VA examiner opined that it was less likely as not that the Veteran's left knee disorder is etiologically related to service based, in part, on the finding that there was no documentation of any knee complaints between the Veteran's discharge from service in 1975 and 2007.  However, the claims file shows that the Veteran filed claims for service connection for a left leg disorder in November 1976 and March 1995, and he has provided numerous lay statements explaining that he has experienced left leg symptomatology continuously since service discharge.  Additionally, as noted above, the Veteran stated that he sought medical treatment for a left leg disorder soon after discharge.  As the December 2013 VA opinion does not address this pertinent evidence suggesting complaints of a left leg disorder after service, before 2007, a new VA opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records from the VA Medical Centers in Brooklyn and Manhattan since November 1975 and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  Appropriate attempts to obtain any retired records from storage should be made.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, provide the Veteran with a new VA examination to determine the nature and etiology of his left leg disorder.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service evidence, and the Veteran's lay statements and testimony of record, and a copy of this Remand, the examiner should provide an opinion as to whether it is it at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's left leg disorder is related to his active duty service.  A complete rationale must be provided for the opinions proffered.  In rendering the requested opinions and rationale, the examiner must comment on the Veteran's lay statements of in-service and post-service symptomatology and treatment.  The examiner is advised that the Veteran is competent to report observable symptomatology during and subsequent to service, such as pain in any part of his body, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2017).

4.  After completing the above development, and any other development deemed necessary, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


